Atkinson, J.
The allegations of the petition as amended, as against a general demurrer, presented such a case of mutual mistake in. expressing certain matters, and in omitting other matters, from a written contract that were intended to be expressed therein, as would authorize a decree of reformation in a court of equity. Civil Code, §§ 4570, 4576, 4579; Wyche v. Greene, 16 Ga. 49; Lucas v. Lucas, 30 Ga. 191 (76 Am. D. 642); Kelly v. Hamilton, 135 Ga. 505 (69 S. E. 724). The court erred in dismissing the petition.

Judgment reversed.


All the Justices concur.

A. W. Jordan, M. P. Eea, and Williams & Bradley, for plaintiff.
T. P. Stephens, for defendant.